DETAILED ACTION
Status of Application
Receipt of the response after final action, the amendments to the abstract and claims as well as applicant arguments/remarks, filed 02/24/2021, is acknowledged.  The amendments to the abstract have been entered.  
Supplementary amendments to the specification, filed 04/05/2021, are also acknowledged and have been entered.
Claims 1-8 are pending in this action.  Claims 1-8 have been amended.  Claims 1-8 are currently under consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Any rejection or objection not reiterated in this action is withdrawn.

Priority
This application is a 371 of PCT/FR2018/053337, filed December 17, 2018, which claims benefit of foreign priority to FR1763099, filed December 22, 2017. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior does not teaches cosmetic products for making up and caring for lips in form of oil-in-water emulsions comprising compounds as instantly claimed, wherein said oil-in-water emulsions incorporate large amounts of viscous oils as the internal phase, retains stability over storage and reveals the gloss of the oils in the deposit left on the lips after application of said product.


Conclusion
Claim 1-8 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615